Hood, P.J.
(dissenting). I must respectfully dissent. To hold as the majority does effectively eliminates any recovery against a sheriff whatsoever. MCL 600.6021; MSA 27A.6021 provides that no execution may issue upon a judgment against any county officer in an action prosecuted by or against him or her in the name of the office. Therefore, plaintiffs could not execute their judgment personally against Johannes Spreen for their judgment, against the office of Oakland County Sheriff. As Maffei v Berrien County, 293 Mich 92, 94; 291 NW 234 (1940), states, MCL 600.6093(3); MSA 27A.6093(3) does not establish liability against the county for the negligent conduct of one of its officers. Rather that statute provides the mechanics for collecting the judgment from the county taxpayers by mandating the addition of a tax lien only when liability against the officer has been established. Such is the case here. By following the mandate of MCL 600.6093(3); MSA 27A.6093(3), the county’s action will not conflict with the con*98stitutional provision at issue. The statute merely authorizes the county to function as a collector against those ultimately liable for the payment of the judgment: the county taxpayers.
I would also reverse the trial court’s decision regarding res judicata. The issue already decided by this Court concerned the county’s liability. Because I find that plaintiffs correctly argue that MCL 600.6093; MSA 27A.6093 does not concern or create liability, plaintiffs’ issue in this case is not precluded. Plaintiffs properly brought this action.
I would reverse and remand.